Exhibit Execution Copy THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT December 17, 2008 This Third Amended and Restated Employment Agreement(“Agreement”) replaces and supersedes in its entirety the Second Amended and Restated Employment Agreement dated as of December 14, 2005, and is entered into by and between LINN OPERATING, INC., a Delaware corporation (the “Company”), and MICHAEL C. LINN (the “Employee”) as of the date first set forth above (the “Effective Date”) on the terms set forth herein. LINN ENERGY, LLC, a Delaware limited liability company, and the one hundred percent (100%) parent of the Company (“Linn Energy”), is joining in this Agreement for the limited purposes of reflecting its agreement to the matters set forth herein as to it, but such joinder is not intended to make Linn Energy the employer of the Employee for any purpose. Accordingly, the parties, intending to be legally bound, agree as follows: 1. Position and Duties. 1.1Employment; Titles; Reporting.The Company agrees to continue to employ the Employee and the Employee agrees to continue employment with the Company, upon the terms and subject to the conditions provided under this Agreement.During the Employment Term (as defined in Section 2), the Employee will serve each of the Company and Linn Energy as Chairman of the Board and Chief Executive Officer.In such capacity, the Employee will report to and otherwise will be subject to the direction and control of the Board of Directors of Linn Energy (including any committee thereof, the “Board”) and will have such duties, responsibilities and authorities as may be assigned to him by the Board from time to time and otherwise consistent with such position in a publicly traded company comparable to Linn Energy which is engaged in natural gas and oil acquisition, development and production. 1.2Duties.During the Employment Term, the Employee will devote substantially all of his full working time to the business and affairs of the Company and Linn Energy, will use his best efforts to promote the Company’s and Linn Energy’s interests and will perform his duties and responsibilities faithfully, diligently and to the best of his ability, consistent with sound business practices.The Employee may be required by the Board to provide services to, or otherwise serve as an officer or director of, any direct or indirect subsidiary of the Company or Linn Energy, as applicable.The Employee will comply with the Company’s and Linn Energy’s policies, codes and procedures, as they may be in effect from time to time, applicable to executive officers of the Company and Linn Energy.Subject to the preceding sentence, the Employee may engage in charitable activities without the necessity of seeking board approval, and may engage in other business activities with prior Board approval, provided that any charitable and/or other business activities do not violate Section 7, create a conflict of interest or 040707, 000014, 102625617.2 the appearance of a conflict of interest with the Company or Linn Energy or materially interfere with the performance of his obligations to the Company or Linn Energy under this Agreement. 1.3Place of Employment.The Employee will perform his duties under this Agreement at the Company’s offices in Houston, Texas, with the likelihood of substantial business travel. 2. Term of Employment. The term of the Employee’s employment by the Company under this Agreement (the “Employment Term”) commenced on the Effective Date and will continue until employment is terminated by either party under Section 5.The date upon which the Employee’s employment ends is referred to in this Agreement as the “Termination Date.”For the purpose of Sections 5 and 6 of this Agreement, the Termination Date shall be the date upon which the Employee incurs a “separation from service” as defined in Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and regulations issued thereunder. 3. Compensation. 3.1Base Salary.During the Employment Term, the Employee will be entitled to receive a base salary (“Base Salary”) at an annual rate of not less than $530,000 for services rendered to the Company and any of its direct or indirect subsidiaries, payable in accordance with the Company’s regular payroll practices for services rendered to the Company, Linn Energy, and any of its direct or indirect subsidiaries, payable in accordance with the Company’s regular payroll practices.The Employee’s Base Salary will be reviewed annually by the Board and may be adjusted upward in the Board’s sole discretion, but not downward. 3.2Annual Bonus Compensation.During the Employment Term, the Employee will be entitled to receive incentive compensation in such amounts and at such times as the Board may award to him in its sole discretion under any incentive compensation or other bonus plan or arrangement as may be established by the Board from time to time (collectively, the “Employee Bonus Plan”).Under the Employee Bonus Plan, the Board may, in its discretion, set, in advance, an annual target bonus for the Employee, which is currently set as a percentage of Base Salary.For example, for 2008 the Employee’s target bonus was set at 125% of his Base Salary.The percentage of the Employee’s Base Salary that the Board designates for the Employee to receive as his annual target bonus under any Employee Bonus Plan, as such percentage may be adjusted upward or downward from time to time in the sole discretion of the Board, or replaced by another methodology of determining Employee’s target bonus, is referred to herein as the Employee’s “Bonus Level Percentage.”The amount paid to the Employee through application of the Bonus Level Percentage is the Employee’s “Bonus Level Amounts.”The “Annual Bonus” is the Bonus Level Amount paid to the Employee in any given year.” 3.3Long-Term Incentive Compensation.Awards of Unit options, Unit grants, restricted Units and/or other forms of equity-based compensation to the Employee may be made from time to time during the Employment Term by the Board in its sole discretion, whose decision will be based upon performance and award guidelines for executive officers of the Company and Linn Energy established periodically by the Board in its sole discretion. 040707, 000014, 102625617.2 2 4. Expenses and Other Benefits. 4.1Reimbursement of Expenses.The Employee will be entitled to receive prompt reimbursement for all reasonable expenses incurred by him during the Employment Term (in accordance with the policies and practices presently followed by the Company or as may be established by the Board from time to time for the Company’s and Linn Energy’s senior executive officers) in performing services under this Agreement, provided that the Employee properly accounts for such expenses in accordance with the Company’s and Linn Energy’s policies as in effect from time to time.Such reimbursement shall be paid on or before the end of the calendar year following the calendar year in which any such reimbursable expense was incurred, and the Company shall not be obligated to pay any such reimbursement amount for which Employee fails to submit an invoice or other documented reimbursement request at least 10 business days before the end of the calendar year next following the calendar year in which the expense was incurred.Business related expenses shall be reimbursable only to the extent they were incurred during the term of the Agreement, but in no event shall the time period extend beyond the later of the lifetime of Employee or, if longer, 20 years.The amount of such reimbursements that the Company is obligated to pay in any given calendar year shall not affect the amount the Company is obligated to pay in any other calendar year.In addition, the Employee may not liquidate or exchange the right to reimbursement of such expenses for any other benefits. 4.2Vacation.The Employee will be entitled to paid vacation time each year during the Employment Term that will accrue in accordance with the Company’s policies and procedures now in force or as such policies and procedures may be modified with respect to all senior executive officers of the Company. 4.3Indemnity.The Company agrees to provide the Employee with a separate written indemnity agreement on terms determined by the Board. 4.4Other Employee Benefits.In addition to the foregoing, during the Employment Term, the Employee will be entitled to participate in and to receive benefits as a senior executive under all of the Company’s employee benefit plans, programs and arrangements available to senior executives, subject to the eligibility criteria and other terms and conditions thereof, as such plans, programs and arrangements may be duly amended, terminated, approved or adopted by the Board from time to time. 5. Termination of Employment. 5.1Death.The Employee’s employment under this Agreement will terminate upon his death. 5.2Termination by the Company. (a)Terminable at Will.The Company may terminate the Employee’s employment under this Agreement at any time with or without Cause (as defined below). 040707, 000014, 102625617.2 3 (b)Definition of Cause.For purposes of this Agreement, the Company will have “Cause” to terminate the Employee’s employment under this Agreement by reason of any of the following: (i)the Employee’s conviction of, or plea of nolo contendere to, any felony or to any crime or offense causing substantial harm to any of Linn Energy or its direct or indirect subsidiaries (whether or not for personal gain) or involving acts of theft, fraud, embezzlement, moral turpitude or similar conduct; (ii)the Employee’s repeated intoxication by alcohol or drugs during the performance of his duties; (iii)the Employee’s willful and intentional misuse of any of the funds of Linn Energy or its direct or indirect subsidiaries, (iv)embezzlement by the Employee; (v)the Employee’s willful and material misrepresentations or concealments on any written reports submitted to any of Linn Energy or its direct or indirect subsidiaries; (vi)the Employee’s willful and intentional material breach of this Agreement; (vii)the Employee’s willful and material failure to follow or comply with the reasonable and lawful written directives of the Board; or (viii)conduct constituting a material breach by the Employee of the Company’s then current (A) Code of Business Conduct and Ethics, and any other written policy referenced therein, (B) the Code of Ethics for Chief Executive Officer and senior financial officers, if applicable, provided that in each case the Employee knew or should have known such conduct to be a breach. “Cause” shall not include actions or inactions taken or not taken in good faith or at the direction of the Board or of the Company’s legal counsel. (c)Notice and Cure Opportunity in Certain Circumstances.The Employee may be afforded a reasonable opportunity to cure any act or omission that would otherwise constitute “Cause” hereunder according to the following terms:The Board shall give the Employee written notice stating with reasonable specificity the nature of the circumstances determined by the Board in its reasonable and good faith judgment to constitute “Cause.”If, in the reasonable and good faith judgment of the Board, the alleged breach is reasonably susceptible to cure, the Employee will have thirty (30) days from his receipt of such notice to effect the cure of such circumstances or such breach to the reasonable and good faith satisfaction of the Board.The Board will state whether the Employee will have such an opportunity to cure in the initial notice of “Cause” referred to above.Prior to termination for Cause, in those instances where the initial notice of Cause states that the Employee will have an opportunity to cure, the Company shall 040707, 000014, 102625617.2 4 provide an opportunity for the Employee to be heard by the Board or a Board committee designated by the Board to hear the Employee.The decision as to whether the Employee has satisfactorily cured the alleged breach shall be made at such meeting.If, in the reasonable and good faith judgment of the Board the alleged breach is not reasonably susceptible to cure, or such circumstances or breach have not been satisfactorily cured within such thirty (30) day cure period, such breach will thereupon constitute “Cause” hereunder. 5.3Termination by the Employee. (a)Terminable at Will.The Employee may terminate his employment under this Agreement at any time with or without Good Reason (as defined below). (b)Notice and Cure Opportunity.If such termination is with Good Reason, the Employee will give the Company written notice, which will identify with reasonable specificity the grounds for the Employee’s resignation and provide the Company with fifteen (15) from the day such notice is given to cure the alleged grounds for resignation contained in the notice.A termination will not be for Good Reason if such notice is given by the Employee to the Company more than thirty (30) days after the occurrence of the event that the Employee alleges is Good Reason for his termination hereunder. (c)Definition of Good Reason Other Than Upon Change of Control.For purposes of this Agreement, other than in the event of a Change of Control, “Good Reason” will mean any of the following to which the Employee will not consent in writing: (i) a reduction in the Employee’s then current Base Salary; (ii) failure by the Company to pay in full on a current basis (A) any of the compensation or benefits described in this Agreement that are due and owing, or (B) any amounts that are due and owing to the Employee under any long-term or short-term or other incentive compensation plans, agreements or awards; (iii) material breach of any provision of this Agreement by Company; (iv) any material reduction in the Employee’s title, authority or responsibilities as Chairman of the Board and Chief Executive Officer; or (v) a relocation of the Employee’s primary place of employment to a location more than fifty (50) miles from the Company’s location in Houston, Texas at the Effective Date. (d)Definition of Good Reason For Purposes of Change of Control. For purposes of a Change of Control, “Good Reason” will mean any of the following to which the Employee will not consent in writing, but only if the Termination Date is within six months before or two years after a Change of Control:(i) a reduction in either the Employee’s then current Base Salary, Bonus Level Percentage, or both; (ii) failure by the Company to pay in full on a current basis (A) any of the compensation or benefits described in this Agreement that are due and owing, or (B) any amounts that are due and owing to the Employee under any long-term or short-term or other incentive compensation plans, agreements or awards; (iii) a material breach of any provision of this Agreement by the Company; (iv) any material reduction in the Employee’s title, authority or responsibilities as Chairman of the Board and Chief Executive Officer; or (v) a relocation of the Employee’s primary place of employment to a location more than 50 040707, 000014, 102625617.2 5 miles from the Company’s location on the day immediately preceding the Change of Control. 5.4Notice of Termination.Any termination of the Employee’s employment by the Company or by the Employee during the Employment Term (other than termination pursuant to Section 5.1) will be communicated by written Notice of Termination to the other party hereto in accordance with Section 8.7.For purposes of this Agreement, a “Notice of Termination” means a written notice that (a) indicates the specific termination provision in this Agreement relied upon, (b) to the extent applicable, sets forth in reasonable detail the facts and circumstances claimed to provide a basis for termination of the Employee’s employment under the provision so indicated, and (c) if the Termination Date (as defined herein) is other than the date of receipt of such notice, specifies the Termination Date (which Termination Date will be not more than thirty (30) days after the giving of such notice). 5.5Disability.If the Company determines in good faith that the Disability (as defined herein) of the Employee has occurred during the Employment Term, it may, without breaching this Agreement, give to the Employee written notice in accordance with Section 5.4 of its intention to terminate the Employee’s employment.In such event, the Employee’s employment with the Company will terminate effective on the fifteenth (15th) day after receipt of such notice by the Employee, provided that, within the fifteen (15) days after such receipt, the Employee will not have returned to full-time performance of the Employee’s duties. “Disability” means the earlier of (a) written determination by a physician selected by the Company and reasonably agreed to by the Employee that the Employee has been unable to perform substantially the Employee’s usual and customary duties under this Agreement for a period of at least one hundred twenty (120) consecutive days or a non-consecutive period of one hundred eighty (180) days during any twelve-month period as a result of incapacity due to mental or physical illness or disease; and (b) “disability” as such term is defined in the Company’s applicable long-term disability insurance plan. At any time and from time to time, upon reasonable request therefor by the Company, the Employee will submit to reasonable medical examination for the purpose of determining the existence, nature and extent of any such Disability. Any physician selected by the Company shall be Board Certified in the appropriate field, shall have no actual or potential conflict of interest, and may not be a physician who has been retained by the Company for any purpose within the prior three (3) years. 6.
